—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Roman, J.), rendered September 23, 1998, convicting him of robbery in the first degree (eight counts), robbery in the third degree (three counts), sodomy in the first degree (five counts), grand larceny in the fourth degree (three counts), sexual abuse in the first degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*609There is no merit to the defendant’s contention that the trial court’s expanded charge on identification failed to instruct the jury to carefully evaluate the circumstances surrounding the pretrial identification procedure. The charge was a correct statement of the law, sufficiently apprising the jury of the reasonable doubt standard and instructing it on weighing the credibility of the witnesses (see, People v Whalen, 59 NY2d 273, 279). Moreover, the trial court properly directed the jury “to focus on both the accuracy and veracity of identification testimony, and * * * provide [d] specific guidelines for the evaluation of such testimony” (People v Hambrick, 122 AD2d 163, 164). Krausman, J. P., S. Miller, McGinity and Feuerstein, JJ., concur.